DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Remarks - 35 USC § 101
Claim 20 include the limitation “a computer readable storage medium”, which is interpreted in view of the applicant specification, published version paragraphs [0119] “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.  However, the specification, paragraph [0119] also discloses that “computer readable storage medium may be, for example, but is not limited to, an electronic storage device”.  
The applicant is suggested to amend to narrow the claim to cover only statutory embodiments by adding the limitation “non-transitory” to the claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMPATH (US 2014/0254379) in view of Lymberopoulos et al. (US 2013/0226837).
	
Regarding claim 1, SAMPATH teaches a method, comprising: 
determining, using computer hardware, metadata for an electronic message directed to a user ([0042]); 
detecting, using the computer hardware, a universal resource locator within a body portion of the electronic message ([0042]); 
determining, using the computer hardware, a content type for the universal resource locator ([0042] “identify one or more file types associated with the content”, [0043], [0046]-[0047]);
performing, using the computer hardware, natural language processing (see NOTE I) on the electronic message ([0055]-[0057], [0074]) to determine an action importance corresponding to the universal resource locator ([0049]-[0050], [0056]-[0057], [0090], F7); 
pre-fetching ([0042], [0060]), using the computer hardware, at least a portion of content specified by the universal resource locator from a data processing system based on the metadata, the content type of the universal resource locator, and the action importance ([0086], [0088])(see NOTE II); and 
providing the electronic message and the at least a portion of the content to a client device of the user ([0088] “the content is to be forwarded to a destination device (e.g., client device)”, [0089]).

NOTE I SAMPATH does not explicitly teach natural language processing, instead SAMPATH teaches processing messages, such as “an email message, an instant message” [0042].  Clearly, the email and instant message are written in a natural language.  A text is extracted from the emails and instant messages, which includes “terms and/or phrases occur within the content” [0064], “identify one or 

NOTE II SAMPATH teaches “pre-fetch) content (e.g., a web page, etc.) identified by the packets associated with the traffic (e.g., based on a URL” [0022].  The metadata from the content is analyzed and classified into categories [0042]-[0043].  Based on the categories the content is processed [0049].  Therefore, it is reasonable to conclude that the content is pre-fetched based on the assigned categories as well.  I.e. Sampath teaches that content is pre-fetched based on the URL.  However, it is not clear from the Sampath reference if the URL is classified already (i.e. spam, authorized, allowed) or if all the content is pre-fetched first and then classified.  Still, it is also reasonable to conclude that if the content type is spam, it won’t be pre fetched.
On the other hand, if such interpretation isn't sufficient and SAMPATH does not explicitly teach pre-fetching, using the computer hardware, at least a portion of content specified by the universal resource locator from a data processing system based on the metadata, Lymberopoulos discloses the same in [0014]-[0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SAMPATH to include prefetching based on metadata as disclosed by Lymberopoulos.  Doing so would provide a faster web browsing or other device experience with the same or lower radio energy dissipation (Lymberopoulos [0048]).

Regarding claim 11, SAMPATH teaches a system, comprising: a processor configured to initiate executable operations including: determining metadata for an electronic message directed to a user; 
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, SAMPATH as modified teaches the method and the system, further comprising: determining whether to pre-fetch (Lymberopoulos [0004] (see “Determining whether to pre-fetch”, [0014]) the at least a portion of the content specified by the universal resource locator using a machine learning model (SAMPATH [0062], [0092], [0097], where trained classifier is a machine learning, Lymberopoulos [0038]).

Regarding claims 3 and 13, SAMPATH as modified teaches the method and the system, further comprising: 
creating a feature vector from the metadata, the content type of the universal resource locator, and the action importance (Lymberopoulos [0015], [0021], [0024]-[0025], SAMPATH [0047]); 
wherein the machine learning model determines a classification of the electronic message (SAMPATH [0048]-[0049]) indicating whether to pre-fetch the at least a portion of the content based on the feature vector (Lymberopoulos [0025], [0041]).



Regarding claim 20, SAMPATH teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to initiate executable operations comprising: determining metadata for an electronic message directed to a user; detecting a universal resource locator within a body portion of the electronic message; determining a content type for the universal resource locator; performing natural language processing on the electronic message to determine an action importance corresponding to universal resource locator; pre-fetching at least a portion of content specified by the universal resource locator from a data processing system based on the metadata, the content type of the universal resource locator, and the action importance; and providing the electronic message and the at least a portion of the content to a client device of the user.
Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 4-7, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMPATH (US 2014/0254379) as modified and in further view of Eldawy (US 9,602,619).

Regarding claims 4 and 14, SAMPATH as modified teaches the method and the system, further comprising: comparing 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SAMPATH as modified to include comparing the classification with pre-fetch preferences for the user as disclosed by Eldawy.  Doing so would provide an efficient way for to buffer, load and/or play digital content requested by a user (Eldawy C3L33-35)

Regarding claims 5 and 15, SAMPATH as modified teaches the method and the system, further comprising: in response to detecting a mismatch between the classification and the pre-fetch preferences, querying the user to update the pre-fetch preferences (Eldawy C7L43-67, C19L20-22, content model is a content prefetching model used for prefetching portions of the digital content” C18L44-46, “content model is a decision tree model that depends on user information … determining a most likely path based on the user information” C16L3-6.  The “decision tree model” C5L32, which is a well-known classifier, classifies pre-fetch preferences based on user information.  When a new play preference are currently received from the user, they are compared with the stored preferences and if there is a mismatch the model is updated with the current user preferences C11L14-120, 40-67-C12L1-22, C16L3-6.  “content model is a decision tree model that depends on a user's current action to determine the next portion in the sequence”, “wait for the user's next action to determine the next part of the sequence” C17L57-67-C18L1-7.  Waiting for the next user play preference is analogous to querying user for the next preferences with respect to playing content.  I.e. user play preferences are 

Regarding claim 6, SAMPATH as modified teaches the method of claim 5, further comprising: in response to the user updating the pre-fetch preferences, leaving the machine learning model unchanged (Lymberopoulos [0045]-[0048], Eldawy C10L58-67, C13L57-67, C14L13-33, C25L14-28, 52-67).

Regarding claims 7 and 16, SAMPATH as modified teaches the method of claim 5, further comprising: in response to the user leaving the pre-fetch preferences unchanged (Lymberopoulos [0045]-[0048], Eldawy C10L58-67, C13L57-67, C14L13-33, C25L14-28, 52-67), retraining the machine learning model using the feature vector of the electronic message (SAMPATH [0044], [0061]-[0062], [0092], [0097], Lymberopoulos [0018], [0021], [0037], [0044]).

Claims 8, 10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMPATH (US 2014/0254379) as modified and in further view of Akhtar et al. (US 2012/0149346).

Regarding claims 8 and 17, SAMPATH as modified teaches the method and the system, wherein the data processing system requires credentials for accessing the at least a portion of the content, wherein the pre-fetching comprises: 

providing authentication 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SAMPATH as modified to store credentials as disclosed by Akhtar.  Doing so would allow end users to download content from content servers, some examples of which are Facebook, YouTube, NetFlix (Akhtar [0003]).

Regarding claims 10 and 19, SAMPATH as modified teaches the method and the system, further comprising: in response to determining that the content type of the universal resource locator is not specified within pre-fetch preferences for the user (Akhtar [0039]-[0091]), querying the user for a type of the universal resource locator to be included in the pre-fetch preferences (Akhtar [0040], [0042], [0045]-[0046], SAMPATH [0049], [0052], [0057] see approved or blocked list for URLs, authorized and/or unauthorized address categories (e.g., approved and/or blocked URLs).

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMPATH (US 2014/0254379) as modified and in further view of Chen et al. (US 2016/0156732).

Regarding claims 10 and 19, SAMPATH teaches in [0049], [0052], [0057] approved or blocked list for URLs, authorized and/or unauthorized address categories (e.g., approved and/or blocked URLs, which implicitly indicates the user specifies (queried for) URLs to be included in a white or black lists.  However, if SAMPATH does not explicitly teach, Chen discloses the method and the system, further comprising: in response to determining that the content type of the universal resource locator is not 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of SAMPATH as modified to include user preferences as disclosed by Chen.  Doing so would reduce the time to load a page, and thereby improve use experience of the user (Chen [0099]).

Claims 1, 11 and 20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan et al. (US 2017/0272525) in view of Akhtar et al. (US 2012/0149346).

	
	Regarding claims 1, 11 and 20, Bhagwan teaches a method, a system and a computer program product comprising a computer readable storage medium having program instructions embodied therewith comprising: 
determining, using computer hardware, metadata for an electronic message directed to a user ([0029]); 
detecting, using the computer hardware, a universal resource locator within a body portion of the electronic message ([0025]); 
determining, using the computer hardware, a content type for the universal resource locator ([0042]);
performing, using the computer hardware, natural language processing on the electronic message ([0050], [0031], [0036], where determining canonical forms of keywords and phrases, tokenization or determining a topic from the email, such as Iceland, which is also a named entity is a natural language processing, also see [0066] “each word in the keyword can be tokenized to identify a 
pre-fetching (see NOTE), using the computer hardware, at least a portion of content specified by the universal resource locator from a data processing system ([0032]) based on the metadata, the content type of the universal resource locator, and the action 
providing the electronic message and the at least a portion of the content to a client device of the user ([0044]).
Bhagwan does not explicitly teach, however Akhtar discloses an action importance ([0042]-[0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bhagwan to include an action importance as disclosed by Akhtar.  Doing so would optimize a pre-fetch operations so that UE resources are allocated more effectively to download assets that the end user (Akhtar [0045]).
NOTE By definition pre-fetching is “To load data or instructions in anticipation of their need”.  Bhagwan teaches user selects a link in a message, the message is analyzed for keywords and additional content is determined.  When a web page referenced by the link in the message is displayed, it’s personalized with additional, pre-determined information, such as ads, audio, media etc., all of which are loaded in anticipation of user’s need, which meets the definition of the pre-fetching.  However, to merely obviate such reasoning Akhtar explicitly discloses pre-fetching in previously cited paragraph [0043] and throughout the disclosure.  Doing so would optimize a pre-fetch operations so that UE resources are allocated more effectively to download assets that the end user (Akhtar [0045]).

SAMPATH (US 2014/0254379), Lymberopoulos et al. (US 2013/0226837), Eldawy (US 9,602,619), Akhtar et al. (US 2012/0149346) and Chen et al. (US 2016/0156732) as indicated in the primary rejection above.

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.  
The applicant argues –
“the rejection of claim 20 under 35 U.S.C. § 101 is improper and claim 20 qualifies as statutory subject matter under 35 U.S.C. § 101. Applicant, therefore, respectfully solicits the Examiner to withdraw the rejection of claim 20 under 35 U.S.C. § 101”.
However, it is respectfully states that there is no rejection under 35 U.S.C. § 101 is currently present in the Office action, so there is nothing to be withdrawn.  Instead, there is a Remarks with respect to the interpretation of the medium in claim 20.  Such Remarks clarifies the record and will remain throughout the prosecution.

With respect to the rejection under 35 USC 103, the applicant argues –
“Sampath discloses "attributes," but do not disclose that those attributes are processed by performing "natural language processing" as Applicant has defined that term”.
“[0049]-[0050] discloses a "classification of the content," but does not disclose that the "classification of the content" is determined using "natural language processing."”.
“Moreover, Sampath does not disclose an "attribute" or a "classification of the content" that is "an action of importance."”
The arguments are not persuasive.  It seems the applicant doesn’t understand what corresponds to the natural language processing.  See https://en.wikipedia.org/wiki/Natural_language_processing, word segmentation (tokenization).  Either one of the functions is allowed to represent the natural language processing.  
Sampath clearly teaches processing messages, such as “an email message, an instant message” [0042].  Clearly, the email and instant messages are written in a natural language.  A text is extracted from the emails and instant messages, which includes “terms and/or phrases occur within the content” [0064].  Extracting terms and phrases from the messages written in a natural language implicitly indicates a natural language processing.  Sampath further teaches “identify terms and/or phrases within the content and may associate the terms and/or phrases with the category” [0064], which clearly classifies the content.  For example, it is well-known in the art that one of the NLP techniques includes “Sentence breaking (also known as "sentence boundary disambiguation")” or extracting information and insights contained in the documents as well as categorize and organize the documents themselves.  See https://en.wikipedia.org/wiki/Natural_language_processing, which shows various functionality of language processing.  Thus, determining phrases and key terms from messages and categorizing content surely discloses "natural language processing".  
With respect to the claimed “action importance”, the applicant’s specification states - “The action importance specifies the type of handling for the corresponding content type referenced by a URL contained within an electronic message”.
Sampath analogously determines, based on the text extracted from the messages, a trained classifier (machine learning commonly used in NLP processing) classifies content into categories, which determines type of the content – “classifier component may use a combination of the above-identified processes to assign categories to the analyzed content” [0048], “a content type field that identifies one or more types of content associated with traffic” [0059].  Content category is surely a content type.  
Identifying content category (type) and processing content based on the content type, meets the definition for the “action importance” provided in the specification (i.e. “type of handling for the corresponding content type”).  I.e. content is either allowed to be processed or discarded [0049]-[0050].  See example, where “images or videos that are authorized or not authorized” [0056], “destination addresses may correspond to addresses that are authorized (e.g., white listed addresses) or not authorized (e.g., black listed addresses or addresses that are to be blocked”.
Thus, Sampath fully teaches processing natural langue content (email, IM), categorizing / classifying content (determining content type) and processing messaged based on the classification (i.e. “action importance”).  Based on the message content (natural language) the content is determined to be allowed content or a spam content.  Based on such determined attributes, the content is either blocked or provided to the user.

The applicant further argues –
“Sampath do not disclose that the "data contained in the URL" is pre-fetched "based on the metadata, the content type of the universal resource locator, and the action importance."
“Sampath does not disclose or suggest that "collecting" the "data contained in the URL" is based on "the web page's classification." Moreover, Sampath does not disclose that "collecting" the "data contained in the URL" is based on "the metadata" nor "the action importance."”
The arguments are not persuasive.  Sampath teaches analyzing a complete content of the message, keywords, phrases, URLs, etc. in order to determine a type for the content.  
“analyze content within a document, pre-fetched from content server, identified within the packet (e.g., based on a URL, an IP address, etc.).” [0042].

Clearly, the URL is processed and data from the URL is collected (“.com”) to determine a “a type of content, such as a file type, to identify the category to assign to the analyzed content”, which identifies “a legitimate application category or a non-legitimate application category” [0046] or “authorized and/or unauthorized address categories (e.g., approved and/or blocked URLs” [0052].  The legitimate or non-legitimated, authorized or unauthorized types of the URL determines whether the URL would be blocked or allowed and is analogous to the “action importance” as defined in the specification (i.e. “type of handling for the corresponding content type”).
Clearly, the content is processed based on the content type (file type, spam, non-spam), which specifies an “action importance” (blocked or allowed), content metadata (such as signatures, phrases, keywords).  With respect to pre-fetching, Sampath teaches that content is pre-fetched based on the URL.  However, it is not clear from the Sampath reference if the URL is classified already (i.e. spam, authorized, allowed) or if all the content is pre-fetched first and then classified.  Still, it is reasonable to conclude that if the content type is spam, it won’t be pre fetched.  In order to clarify the teaching of Sampath, Lymberopoulos reference us used to indicate that content is pre-fetch after the content classification.
The applicant does not provide any argument with respect to the Lymberopoulos and the combination of references.

With respect to the rejection under Bhagwan in view of Akhtar, the applicant argues –

The arguments are not persuasive.  As stated above, please see https://en.wikipedia.org/wiki/Natural_language_processing, shown in various functionality of natural language processing, which include, parsing, lemming, semantics, morphological analysis, named entity recognition, topic segmentation and recognition, word segmentation (tokenization).  Either one of the functions is allowed to represent the natural language processing.  
Bhagwan clearly teaches processing natural language messages, such as “email, text, short, etc. messages, received” [0024], wherein -
“analyzer can include a keyword extractor and categorizer. … the collected data can comprise a number of keywords and/or phrases, or canonical forms of keywords and phrases, corresponding to one keywords or phrases in a taxonomy” [0031], also see “The subject of the message can be extracted”, “Iceland is identified from the email's subject”, “pre-processed using a number of tokenizers to extract base keywords” [0036].
The user’s selection of a link is irrelevant in the present context, as the applicant states, as it does not correspond and not cited as the NPL.  However, determining canonical forms of keywords and phrases, or determining a topic from the email, such as Iceland, which is also a named entity or using keyword tokenization is surely a natural language processing. 

The applicant further argues –
“Bhagwan do not disclose that the "the landing page's contents" is prefetched "based on the metadata, the content type of the universal resource locator, and the action importance." Instead, 

The arguments are not persuasive.  By any definition pre-fetching is “To load data or instructions in anticipation of their need”.  There is no requirement in the claim for the pre-fetch content to be stored in a cache, for example, or not being displayed, before being provided to the user.  There is also no requirement that the content, such as video, be pre-downloaded before being displayed.  Thus, pre-fetching is analogous to loading or presenting the content that user might be needing.  The applicant is advised to provide a definition for the pre-fetching in the claim in order to avoid undue interpretations.  
Bhagwan teaches that when the user selects a link in the message, a subject and keyword of the message are determined and based on the subject and keyword, additional content that user might be interested in is determined and displayed.   “content may comprise one or more advertisements, news articles, audio, video, multimedia, etc. content items, etc. to be presented, e.g., displayed, in the web page, or in connection with the web page” [0070], “in-content link clicks to identify user interest and intent, which can be used to target advertisement, recommend content, personalize web page presentation”.
For example, Bhagwan teaches user selects a link in a message, the message is analyzed for keywords and additional content is determined.  When a web page referenced by the link in the message is displayed, it’s personalized with additional, pre-determined information, such as ads, audio, media etc., all of which are loaded in anticipation of user’s need, which meets the definition of the pre-fetching.
The reference of Akhtar further clarifies such functionality and explicitly shows pre-fetching based on various attributes.  The applicant does not provide any argument with respect to the Akhtar’s reference.

Regarding Claims 3 and 13, the applicant argues –
“Lymberopoulos … does not disclose "creating a feature vector from the metadata, the content type of the universal resource locator, and the action importance."”
The arguments are not persuasive.  It is first noted that Sampath discloses a trained classifier, which classifies content based on “metadata, the content type of the universal resource locator, and the action importance” into different types and categories.  Sampath doesn’t disclose which classifier is actually used, however, it is well known that Support Vector Machine (SVM), Naive Bayes, Decision Trees, Logistic Regression, etc., which uses feature vectors to classify data.
Therefore, Sampath discloses using trained classifier, to classify features, such as “metadata, the content type of the universal resource locator, and the action importance”, as shown in claim 1. Lymberopoulos merely discloses that such “training mechanism trains the model” can be a “labeled feature vector”, wherein “Other models/classifiers may be used” [0021].  
Once again, Sampath already discloses using trained classifier to classify features, such as “metadata, the content type of the universal resource locator, and the action importance” and Lymberopoulos teaches that such classifier can be a Logistic Regression, which uses a feature vector for classifying URL, using at F1 … Fn features (F1:122).   
Therefore, Sampath in view of Lymberopoulos fully teach claims 3 and 13.

Regarding Claims 5 and 15, the applicant argues –
“the cited passage does not disclose "in response to detecting a mismatch between the classification and the pre-fetch preferences, querying the user to update the pre-fetch preferences."”
The arguments are not persuasive.


With respect to Claim 10, the arguments are not persuasive.  Note, that claim 10 is rejected twice.  For example, SAMPATH discloses specifying the “white listed addresses) or not authorized (e.g., black listed addresses that are to be blocked, etc.)” [0057]. It is reasonable to assume that when a new address is received, and the new address is not on either list (black or white), it will be classified accordingly.  Thus, SAMPATH implicitly discloses the limitations of claim 10 (i.e. white list is “a type of the universal resource locator to be included in the pre-fetch preferences”, wherein “authorized and/or unauthorized address categories (e.g., approved and/or blocked URLs” are obviously needed to be initially authorized / approved by a user).  Akhtar merely clarifies such reasoning and specifies that such information is requested from the user in [0045] in order to produce the more accurate user profile .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	May 28, 2021